DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-16 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3-16 are objected to because of the following informalities: On line 1 of claim 3-16, each occurrence of “The Device” should be changed to --The device-- for grammatical purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Watson US Patent 5,329,269 in view of Weiss et al. US 2011/0301897, both taken in combination.
As per claims 1-3, Watson discloses in Fig. 10 a device (e.g. triaxial multi-component system therein) comprising:
as per claim 1, a first cylindrically shaped toric magnetic core (e.g. right sensor core which is a toric shaped core) without an air gap (The right sensor core which is the toric shaped core in Fig. 10 does not have any gap there-around as the core is formed as one solid cylindrical piece.) being wound around an axis of the first core (Annotated Fig. 10 below, axis annotated as A) and formed around a central void (Annotated Fig. 10 below, central void annotated as D) also lying along the axis of the first core (The central void annotated as D lies along the axis annotated as A.); a first electrical conductor (Annotated Fig. 10 below, winding annotated as B) formed of turns that are wound around the first magnetic core without passing through the central void (Annotated Fig. 10 below; The winding annotated as B is formed of multiple turns that are around wound the core and does not pass through the central void annotated as D.), the first electrical conductor being wound around the first magnetic core along a winding axis (Annotated Fig. 10 below, winding axis annotated as C) that is substantially perpendicular to the axis of the first core (Annotated Fig. 10 below; The winding axes annotated as A and C are perpendicular to one another.), wherein no electrical conductor passes through the central void (No electrical conductor passes through the central void annotated as D.);
as per claim 2, wherein a characteristic dimension of a coil produced by winding the first electrical conductor is larger than a largest dimension of a cylindrical section of the central void (A vertical length of the winding annotated as B is larger than a diameter (i.e. “largest dimension”) of an outer circumference of the void annotated as D.), the characteristic dimension and the largest dimension of the cylindrical section extending in one and the same direction (Both the vertical length of the winding annotated as B and the diameter of the void annotated as D extend in a same vertical direction.); and
as per claim 3, wherein the characteristic dimension of the coil is substantially equal to an outer largest dimension of the magnetic core extending in the direction (The vertical length of the winding annotated as B is substantially equal to an outer diameter “largest dimension” of the core toric core as the winding is wrapped tightly therearound.).

    PNG
    media_image1.png
    338
    275
    media_image1.png
    Greyscale

However, Watson does not disclose the device being a filtering device.
Weiss et al. exemplarily discloses in Fig. 1 a triaxial magnetic field sensor 110 connected to a processing unit 120 which filters measured values provided by sensor 110 (Paragraph 20 of Weiss et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic triaxial magnetic field sensor 110 of Weiss et al. with the specific triaxial multicomponent sensor of Watson as being an obvious art substitution of equivalence. As an obvious consequence of the modification, the combination would have necessarily included the device being a filtering device. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable the above combination, as applied to claim 1, and further in view of Berger et al. US 2015/0222170.
As per claims 9-10, the above combination discloses the device according to claim 1, but does not disclose wherein the first magnetic core is made of nanocrystalline ferromagnetic material.
Berger et al. exemplarily discloses in Fig. 2 a common core 18 which is formed of a nanocrystalline ferromagnetic material (Paragraph 44 of Berger et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic material of the core of the combination circuit with a specific nanocrystalline ferromagnetic material as exemplary taught by Berger et al. as being an obvious design consideration of utilizing a well-known material for magnetic cores in the art.
Allowable Subject Matter
Claims 4-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843